DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Power of Attorney
	The examiner can see no power of attorney filed for this application in the file wrapper or their docket management system. However, it can be seen that correspondence should be sent to SCHWABE WILLIAMSON & WYATT, customer number 25943. Please file a new power of attorney prior to, or with, any new correspondence. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a computer implemented method of receiving data (first and second scan data), applying math to said data and then generating the results of said math. This judicial exception is not integrated into a practical application because the claim does not contain more than the abstract idea of performing math on data. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the applicant has not included any structure for the claim and the steps could be done in one’s head or with pen and paper. 
Applicant’s computer implemented method can be summarized as acquiring data (the two scans), performing math on that data to generate additional data related to the scans (the two angiograms), then performing additional math (bias field correction and motion line detection), performing additional math (dividing angiograms to remove motion interruptions, saccades) and then generating final data 
In order to determine if a claim is patent eligible the examiner must consider whether there are additional elements that integrate a judicial exception into a practical application (MPEP 2106.04(d)):

Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:
An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).

Since the applicant’s claim includes no additional subject matter beyond the manipulation of data and the claim and specification do not appear to be an improvement of the functioning of a computer, there is insufficient structure to integrate the judicial exception into a practical application.  
The office suggests amending claim 20 to include patent eligible subject matter. An amendment including only generic computer elements is not sufficient (See 2106.04(a)(2) III). However, the inclusion of such structure (camera, processor and the like) in combination with steps that include using those devices to measure a patient’s eye(s) such that those steps were integrated into the 

	If applicant were to overcome the 101 rejection above, the office believes claim 20 would likely be in condition for allowance. However, no final decision regarding allowability can be determined without consideration of the amended claim. 
	Claims 21-41 each include additional manipulation of the data of claim 20 through mathematical correlations without significantly more. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-30, 34-37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the term "enhancing" is a relative term which renders the claim indefinite.  The term "enhancing" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Nowhere in the applicant’s specification is the contrast enhancement quantified and what is considered “enhanced” can vary greatly in the prior art. Often contrast is reduced or increased based on the image analysis needs of a device or the individual viewing the image. Similarly, “enhancing connectivity” is also not 
Claims 28-30 depend from claim 25.
Regarding claim 26, it includes the same relative term of “enhancing contrast” as claim 25. It is unclear for the same reasons as claim 25 above. Claim 27 depends from claim 26.
Regarding claim 34, it includes the same relative term of “enhancing a capillary network”. It is unclear for the same reasons as claim 25 above. Claim 35 also includes this language as well as depends from claim 34. Claims 36-37 depend from claim 34


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al. (PGPUB 20130176532).


acquiring an OCT B-scan at a fast-scan location ([0023] states that the fast axis refers to a single B-scan and where a plurality of scans are done over an area to create a cluster);   
acquiring an OCT angiography (OCTA) B-scan at the fast-scan location ([0023] states that the fast axis refers to a single B-scan and where a plurality of scans are done over an area to create a cluster and [0009] where the scans are angiography scans); 
calculating an indicator of eye blinking from the OCT B-scan or an indicator of eye motion from the OCTA B-scan ([0048] and [0053]-[0054] where scan data is analyzed and repeated if necessary due to eye movement/blinking); and 
re-scanning the sample at the fast-scan location until the calculated indicator of eye blinking or eye motion indicates that eye blinking or eye motion has finished ([0048] and [0053]-[0054] where scan data is analyzed and repeated if necessary due to eye movement/blinking).
Note: The applicant has not differentiated in their claim an OCT B-scan and an OCTA B-scan. Similarly, Sharma does not distinguish between the two. It appears that the scan does not change, but the analysis of the image data may. However, here the applicant is not claiming any specific analysis that differentiates the two scans. Applicant’s specification does not differentiate how these two scanning processes are functionally different. Therefore, it appears that since both scan methods are the same, a plurality of B-scans is sufficient to overcome the rejection. If the applicant amends the language of the claim to differentiate these scans such that it is clearly meant to be two different type of scans, the rejection would be overcome. However, such an amendment would need support from the applicant’s specification or else it would be considered new matter.

Regarding claim 13, Sharma discloses further comprising, after the re-scanning, moving to a next fast-scan location (See steps 1-7 in [0049]-[0055] where areas are rescanned. If more than one area requires rescanning, these logic steps would require moving to one or more additional scan locations).



Regarding claim 17, Sharma discloses wherein the calculated indicator is the indicator of eye motion ([0048] and [0053]-[0054] where scan data is analyzed and repeated if necessary due to eye movement/blinking).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (PGPUB 20150124219) in view of Sharma et al. (PGPUB 20130176532).

Regarding claim 1, Horn discloses a system for wide-field optical coherence tomography (OCT) imaging of the retina comprising: 

a fixation target module to set fixation targets for respective OCT interferograms of the plurality of OCT interferograms at a respective locations in a field of view ([0018] internal and external fixation targets are used to control the patient’s line of sight and there is a transition from an internal to external fixation during rotation); 
an eye centering module to align a center of a pupil of the eye with respect to a scanning beam of the OCT apparatus ([0013]); and 
an iris plane module to position the pivot point of the scanning beam of the OCT apparatus at a plane of the pupil of the eye ([0012] and [0013]).
Horn does not disclose that the OCT device is used in angiography.
However, Sharma teaches an OCT device for fundus ([0035]) angiography imaging ([0029]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Horn and Sharma such that angiography data was collected motivated by improving disease diagnostic capabilities ([0005]).

Regarding claim 3, modified Horn discloses further comprising an autofocusing system (See at least [0015] of Horn where light is automatically focused in the patient’s eye and [0037] of Sharama where a lens focuses the light beam in the eye).

	Regarding claim 5, modified Horn discloses wherein the OCT apparatus is to detect eye blinking or micro- saccadic eye motion and repeatedly re-acquire B-scans at a given location during the eye blinking or micro-saccadic eye motion ([0048] and [0053]-[0054] of Sharma where scan data is analyzed and repeated if necessary due to eye movement/blinking).

	Regarding claim 6, modified Horn discloses wherein the OCT apparatus is to detect flow in an imaged sample ([0024]).

Regarding claim 9, modified Horn discloses wherein the eye centering module comprises: 
a camera to capture a sequence of images of an eye (iris camera 210, [0018] of Horn); 
a processor to analyze the sequence of images of the eye to identify the location of a pupil center ([0018] where the images from the iris camera are analyzed to determine pupil location); and 
a controller to adjust the position of a translational stage to align the pupil center of the eye with the OCT apparatus ([0018] and [0019] and note that these are described as automatic processes that would inherently require a processor and controller for calculating and moving the device).

Regarding claim 10, modified Horn discloses wherein the iris plane module comprises: 
a light source (101 of Horn) operationally coupled to a cylindrical lens (Horn discloses a lens 207 and Sharma discloses that the lens may be cylindrical [0036], 302), the light source to project an illumination line onto an iris of an eye; 
a camera to capture a sequence of images of the eye (iris camera 210, [0018] of Horn); 
a processor to analyze the sequence of images of the eye to measure the sharpness of the illumination line ([0018] where the images from the iris camera are analyzed to determine pupil location); and 
a controller to adjust the position of a translational stage to maximize the sharpness of the illumination line ([0018] and [0019] where the device is moved while centering the pupil. Translation without centering would result in a loss of sharpness of the desired target since it would quickly go off the optical axis).

Regarding claim 11, modified Horn discloses wherein the light source is a light emitting diode ([0018]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn in view of Sharma and further in view of Friedman et al. (PGPUB 20140268167).


However, Friedman teaches a OCT device comprising a reference arm tuning module to adjust a reference arm length of the OCT apparatus ([0109] and Fig. 4).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Horn and Friedman to include the reference arm calibration method to adjust an optical path length motivated by improving image quality ([0109]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn in view of Sharma and further in view of Condit et al. (PGPUB 20100220334).

Regarding claim 4, modified Horn discloses a focusing lens ([0037] of Sharma) but does not disclose that the lens is an electrical tunable lens.
However, Condit teaches an OCT device comprising a electrical tunable lens ([0032]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Horn and Condit such that the focusing lens was an electrically tunable lens motivated by improving optical efficiency.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn in view of Sharma in view of Heacock (USPAT 5784148).

Regarding claim 7, modified Horn discloses a fixation target but does not disclose wherein the fixation target module comprises a video projection system.
However, Heacock teaches a scanning eye imaging device (Fig. 5) comprising a video using a liquid crystal display as a fixation target (Col. 5 lines 63-67).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Horn and Heacock such that the fixation target was a video projection system motivated by simplifying the system (Col. 6 lines 2-5).

	Regarding claim 8, modified Horn discloses a fixation target but does not disclose wherein the fixation target module comprises a liquid crystal diode screen system.
However, Heacock teaches a scanning eye imaging device (Fig. 5) comprising a video using a liquid crystal display as a fixation target (Col. 5 lines 63-67).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Horn and Heacock such that the fixation target was a liquid crystal diode screen motivated by simplifying the system (Col. 6 lines 2-5).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Tsukada (PGPUB 20110274351).

Regarding claim 15, Sharma discloses image analysis of measuring an intensity of the B-scan data ([0023]), but does not explicitly disclose wherein the indicator of eye blinking is calculated as the median reflectance intensity of an OCT B-scan.
However, Tsukada teaches a method of image processing analysis wherein a reflectance of an image is determined using mean, median or mode methods ([0136]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Sharma and Tsukada such that the intensity analysis of the image data included calculating a median motivated by improving intensity calculation accuracy.

Regarding claim 16, Sharma discloses image analysis of measuring an intensity of the B-scan data ([0023]), but does not explicitly disclose wherein the indicator of eye blinking is calculated as the mean reflectance intensity of an OCT B-scan.
However, Tsukada teaches a method of image processing analysis wherein a reflectance of an image is determined using mean, median or mode methods ([0136]).
.

Claims 18-19is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Jia et al. (PGPUB 20140228681).

Regarding claim 18, Sharma discloses that a comparison is done between images to determine a decorrelation ([0048] and [0053]-[0054]), but does not disclose wherein the indicator of eye motion is calculated as the median decorrelation of an OCTA B-scan.
However, Jia teaches an imaging analysis method (400), which includes using median decorrelation and mean decorrelation for analysis of image data ([0069]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Sharma and Jia such that the decorrelation method included calculating a median motivated by improving image analysis accuracy.

Regarding claim 19, Sharma discloses that a comparison is done between images to determine a decorrelation ([0048] and [0053]-[0054]), but does not disclose wherein the indicator of eye motion is calculated as the mean decorrelation of an OCT B-scan.
However, Jia teaches an imaging analysis method (400), which includes using median decorrelation and mean decorrelation for analysis of image data ([0069]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Sharma and Jia such that the decorrelation method included calculating a mean motivated by improving image analysis accuracy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872